                   Case 3:18-cr-30060-MGM Document 4 Filed 11/20/18 Page 1 of 8


A09I (Rev.08/09) Criminal Complaint


                                      United States District Court
                                                                 for the

                                                       District of Massachusetts


                  United Stales of America
                               V.

      ALFREDO ALDECO, a/k/a "Freddy Aldeco"                                Case No.- 18-CR                     -MGM
         EMILIO RIVERA, a/k/s "Male Rivera"


                          Defendanlfs)


                                                      CRIMINAL COMPLAINT


         I, the complainant in this case, slate thatthe following is true to the best of my knowledge and belief.
On or about the datc(s) of                  November 14, 2018              in the county of              Hampden         in the

                      District of          Massachusetts        , ihe defendant(s) violated:

            Code Section                                                      Offense Description
18U.S.C. Section1951                            interference with commerce by robbery

18U.S.C. Section 2                              Aiding and abetting




         This criminal complaint is based on these facts:
See attached affidavit of Special Agent John H. McKee, Bureau of Aicohoi, Tobacco, Firearms, and Explosives




         Sf Continued on the attached sheet.



                                                                                               Comumina/U's signature

                                                                                     John H. McKee, Special Agent. ATF
                                                                                                I'nnied name and title


Sworn to before me and signed in my presence.


Date:             11/20/2018
                                                                                                  Judge's signature

City and state:                          Springfield, MA                        Katharine A, Robertson. U.S. Magistrate Judge
                                                                                                Printed name and title
             Case 3:18-cr-30060-MGM Document 4 Filed 11/20/18 Page 2 of 8




                   AFFIDAVIT OF SPECIAL AGENT JOHN H. MCKEE
                       IN SUPPORT OF CRIMINAL COMPLAINT

       I, JOHN H. MCKEE, being duly sworn, depose and state as follows:

        1.      I am an "investigative or law enforcement officer of the United States" within the

meaning of 18 U.S.C. § 2501(7), and am empowered by law to conduct investigations of, and to

make arrests for, offenses enumerated in 18 U.S.C. § 2516.

       2.       I have been a Special Agent ("SA") with the United States Bureau of Alcohol,

Tobacco, Firearms, and Explosives ("ATP") since 2016 and am currently assigned to the ATP

Boston Field Office's Springfield Resident Office. In 2016,1 completed an approximately twelve-

week intensive Criminal Investigator Training Program and a fourteen-week ATP training course

at the Federal Law Enforcement Training Center in Glynco, Georgia. During the course of my

employmentwith the ATP, 1have received specialized training regarding the activities of firearms

trafficking and various aspects of firearms investigations.

       3.       In addition to my training, 1have experience in investigating narcotics and firearm

traffickers' activities. 1 have been a member of the ATP's Springfield Task Force (the "Task

Force") since 2016. Since joining the ATP, I have participated in approximately 30 narcotics

investigations, both as a case agent and in subsidiary roles, regarding the distribution ofcontrolled

substances including cocaine, heroin, cocaine base, and other illegal substances. 1 have also

participated in more than 40 firearms investigations, both as case agent and in subsidiary roles,

regarding the distribution and possession of firearms, including the use of firearms in connection

with drug distribution, as well as the illegal interstate and international trafficking of firearms. On

a number of occasions, 1 have also debriefed informants, conducted surveillance, and participated

in the preparation and execution of search warrants and arrest warrants. I have further served as
            Case 3:18-cr-30060-MGM Document 4 Filed 11/20/18 Page 3 of 8




the affiantand participatedin the executionofnumerous search warrants, and participated in court-

authorized Title III wiretaps of cellular phones.

       4.      Prior to working with the ATF, I was employed as an Investigative Specialist with

the United States Federal Bureau of Investigation ("FBI") for approximately seven years. During

that time, I was assigned to the Special Surveillance Group/Mobile SurveillanceTeams ofthe San

Francisco and Boston Field Divisions. In 2009,1 completed an approximately ten-week intensive

training program that consisted of training in foot and vehicular surveillance techniques, covert

communications, tactical emergency vehicular operations, defensive tactics, counterterrorism

investigations, and counterintelligence investigations. During my employment with the FBI, 1

participated in more than approximately 100 coimterintelligence and terrorism investigations and

received extensive training in those fields. I participated in many temporary duty assignments that

involved traveling to various locations within the boundaries ofthe United States to assist in high-

priority surveillance operations in support of a variety of case types investigated by the FBI.

       5.      I make this affidavit in support of an application for a Criminal Complaint charging

Alfredo ALDECO, a/k/a "Freddy Aldeco" ("ALDECO") and Emilio RIVERA, a/k/a "Male

Rivera" ("RIVERA") with interference with commerce by robbery, in violation of 18 United States

Code Section 1951, and aiding and abetting, in violation of 18 United States Code Section 2.

       6.      18 United States Code, Section 1951(a) states that it is unlawfiil for any person

who:


               in any way or degree obstructs, delays, or affects commerce or the movement
               of any article or commodity in commerce, by robbery or extortion or attempts
               or conspires so to do, or commits or threatens physical violence to any person
               or property in furtherance of a plan or purpose to do anything in violation of
               this section.


Section 1951(b)(1) defines "robbery" as:
            Case 3:18-cr-30060-MGM Document 4 Filed 11/20/18 Page 4 of 8




               the unlawful taking or obtainingof personal propertyfrom the person or in
               the presence of another, against his will, by means of actual or threatened
               force, or violence, or fear of injury, immediate or future, to his person or
               property, or property in his custody or possession, or the person or property
               of a relative or member of his family or of anyone in his company at the
               time of the taking or obtaining.

       7.      18 United States Code, Section 2 states:

               (a) Whoever commits an offense against the United States or aids, abets,
               counsels, commands, induces or procures its commission, is punishable as
               a principal, (b) Whoeverwillfully causes an act to be done which ifdirectly
               performed by him or another would be an offense against the United States,
               is punishable as a principal.

       8.      The information contained within this affidavit is based upon my own investigation

and upon information provided to me by other law enforcement officers. Where conversations or

statements ofothers are related herein, they are related in substance and in part. Moreover, because

this affidavit is submitted for a limited purpose, 1have not set forth every fact that 1 have learned

in the course of the investigation.

                                      PROBABLE CAUSE


       9.      The ATF is leading a criminal investigation into a series of at least nine armed

robberies that have taken place between October 25,2018 and November 14,2018. These armed

robberies have occurred primarily at convenience stores located in the following towns in westem

Massachusetts: Holyoke, Chicopee, Florence (Northampton), West Springfield, and Agawam.

Based on similarities in the modus operandi, physical descriptions of the suspects, a unique type

of firearm brandished during the crimes, and a specific vehicle observed at multiple robberies,

investigators believe the same individuals are conducting these armed robberies. The robberies

are ongoing and have occurred with frequency over the past several weeks. The most recent

robbery known to the ATF occurred within less than a week before the date of this application.

        10.    Local police departments investigating each robbery have made the following
          Case 3:18-cr-30060-MGM Document 4 Filed 11/20/18 Page 5 of 8




observations, which suggest thesame suspects committed multiple robberies. Ineachof the armed

robberies, a minimum of two suspects have been observed. In some robberies, two suspects

entered the convenience store. In others, one suspect entered the convenience store, and another

suspect remained outside the convenience store near the entrance. The suspects wore hooded

sweatshirts or jackets with the hood pulled up, with a flat brim baseball cap undemeath and, in

most cases, a scarf to hide their facial features. Witnesses have described at least one of the

suspectsas having an accentofHispanic origin. In eachrobbery,a suspectbrandished a distinctive

long-barreled, black firearm-type object. For each robbery, investigators viewed convenience

store and nearby surveillance videos when available. The surveillance videos showed a suspect

who appears to be the same person across multiple robberies. In the robberies where local police

have secured video surveillance footage from sources nearby to the convenience stores, the

surveillance footage showed the suspects escaping after the robberies in a light colored Chevrolet

Equinox. From each of these armed robberies, the suspects have left the scene after forcing the

clerks at gunpoint to relinquish in total approximately $7,375 in cash.

       11.     On November 14, 2018, at approximately 10:35 p.m., West Springfield Police

Department("WSPD") officers were dispatched to a report ofan armed robbery ("ROBBERY 9")

of a convenience store in West Springfield, Massachusetts (the "Store").     The store clerk (the

"Clerk") gave descriptions of a suspect and the firearm used in the robbery that closely matched

the descriptions of a suspect and the brandished firearm common to the prior robberies which

occurred in Holyoke, Chicopee, Florence (Northampton), West Springfield, and Agawam since

October 25, 2018.

       12.     WSPD Officers interviewed the Clerk at the scene and WSPD Detective Nicole


Hebert later obtained his signed statement. The Clerk stated as follows: The robber ("SUSPECT
          Case 3:18-cr-30060-MGM Document 4 Filed 11/20/18 Page 6 of 8




1who would later be identified as ALDECO) was a skinny African American or Hispanic male

in his mid-20s to mid-30s, with a beard, standing between 5 feet 8 inches and 5 feet 11 inches tall,

and wearing a black hoodie. SUSPECT 1 walked up to the cash register and asked the Clerk for

all the money. SUSPECT 1 then pointed a long-barreled black firearm at the Clerk and told him

to empty out the register. The Clerk emptied the register, which contained about $222 in cash, and

handed it to SUSPECT 1. SUSPECT 1 then asked if there was another register, and the Clerk

responded that there was not. SUSPECT 1 became agitated and yelled at the Clerk to give him

lottery tickets and cigarettes. The Clerk gave SUSPECT 1 a handful of packs of Newport

cigarettes. The Clerkthen heardanothermale in the background ("SUSPECT 2," who would later

be identified as RIVERA), who said, "Hurry up, let's go." The robber then said to the Clerk, "If

you call the cops, I will come back and kill you," and ran out of the store towards the south side

of the building.

        13.    At approximately 10:45 p.m., Detective Hebert viewed video surveillance footage

of the robbery with the Store manager. The video surveillance footage from the store was

consistent with the Clerk's statement. The video surveillance footage showed a skinny darker-

skinned man pointing a long-barreled black gun at the Clerk demanding money and another more

heavyset lighter-skinned man standing inside the entrance of the convenience store. Both men

were wearing dark hoodie sweatshirts with the hoods pulled up and black flat-brimmed baseball

hats, but without scarves covering their mouths.

        14.    A light-colored Chevrolet Equinox (the "Equinox") was spotted at several

robberies. On or about November 15,2018, Hoiyoke Police Department ("HPD") Detectives Jared

Hamel and Michael Everett navigated to the Facebook profile page of "Emilio Rivera" after

viewing his Facebook profile name on a Facebook page of the individual who was the registered
          Case 3:18-cr-30060-MGM Document 4 Filed 11/20/18 Page 7 of 8




owner of the Equinox. HPD Detectives viewed a "Facebook live" video that was originally

recorded on November 25,2016. In this video, a male appearing to be RIVERA stated "this is my

boy Freddy..." The video then showed a male next to RIVERA, with whom Detectives Hamel

and Everett were familiar. Detectives Hamel and Everett identified the male next to RIVERA as

Alfredo "Freddy" ALDECO.

       15.     On November 20, 2018,1 spoke with ATF TFO Reardon, who told me that he had

reviewed the video surveillance footage from ROBBERY 9. TFO Reardon stated that he could

tentatively identify SUSPECT 1 in the video surveillance footage of ROBBERY 9 as ALDECO,

with whom he was familiar. TFO Reardon was familiar with ALDECO through his prior law

enforcement interactions with ALDECO. In a 2013-2014 HPD case of an armed assault with a

knife, in which ALDECO was involved, a fugitive warrant was issued for ALDECO's arrest. TFO

Reardon assisted in taking ALDECO into custody pursuant to that warrant. TFO Reardon was

also familiar with ALDECO from a 2006 illegal firearms investigation in which ALDECO and

others were subjects.

       16.     On November 20,2018,1 spoke with ATF TFO Gino Viamari, who told me that he

had reviewed the video surveillance footage from ROBBERY 9. ATF TFO Viamari stated that he

could tentatively identify SUSPECT 2 in ROBBERY 9 as RIVERA, with whom he was familiar.

TFO Viamari was familiar with RIVERA through his prior law enforcement interactions with

RIVERA. For example, TFO Viamari had several interactions with RIVERA over the course of a

2015 narcotics trafficking investigation, which TFO Viamari led.

       17.     Throughout the investigation, I obtained video surveillance footage from the

robberies that occurred between October 25, 2018 and November 14, 2018.           Particularly, I

reviewed a still photograph from the video surveillance footage from a robbery that occurred at a
          Case 3:18-cr-30060-MGM Document 4 Filed 11/20/18 Page 8 of 8




convenience store in Holyoke, Massachusetts, on October 30, 2018. I have compared this still

photograph with the video surveillance footage of the ROBBERY 9, and believe that the images

of the gun-toting robber are of the same individual. I have also compared these images to the

Massachusetts Driver's License photograph of ALDECO, and I believe all three images are of the

same individual.


       18.       ALDECO and RIVERA took from the Store four packs of Newport Shorts

cigarettes, which I know through my training and experience and from other agents with whom I

work are manufactured outside of Massachusetts.


       19.       Based on my training and experience, convenience stores that sell goods and

gasoline, like the Store, are supplied by distributors and gas companies that are located outside of

Massachusetts.


                                              CONCLUSION


       20.       Based on the foregoing facts, I respectfully submit that there is probable cause to

believe that ALDECO and RIVERA violated 18 U.S.C. § 1951 by interfering with commerce by

robbery and 18 U.S.C. § 2 by aiding and abetting.




                                                       ipecial Agent, ATF


Subscribed and sworn to before me on this ^        th day of November, 2018.



HON. KATHERINE A. ROBERTSON
UNITED STATES MAGISTRATE JUDGE
